Exhibit 99.1News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Claude Resources Drills 161.86 Metres at 1.29 Grams of Gold and 8.0 Grams of Silver per Tonne at Amisk Gold Project << Trading Symbols TSX - CRJ NYSE Amex - CGR >> SASKATOON, June 3 /CNW/ - Claude Resources Inc. (TSX-CRJ; NYSE Amex-CGR) ("Claude" or the "Company") continues to demonstrate potential with further drill intercepts from its exploration program at the Amisk Gold Project in northeastern Saskatchewan, Canada. A total of 11 holes were completed and assayed from the 2010 winter drill program. The intercepts tested from surface to approximately 300 metres depth with mineralization intercepted in all holes. The results from the remaining six holes as well as those previously released are presented below. << From To Length Au Ag Hole Easting Northing Az/Dip (m) (m) (m) (g/t) (g/t) AL-10-274 9783 5102 180/-45 23.50 29.45 5.95 3.32 7.5 incl 28.00 29.45 1.45 11.83 20.4 AL-10-274 9783 5102 180/-45 106.80 189.30 82.50 0.72 6.8 incl 187.30 188.10 0.80 16.44 145.6 AL-10-276 10004 5097 180/-65 39.60 92.60 53.00 0.55 3.3 AL-10-276 10004 5097 180/-65 97.10 193.30 96.20 1.05 7.8 incl 175.55 177.05 1.50 9.76 20.1 AL-10-277 10002 5097 215/-65 22.90 260.30 237.40 0.98 8.5 incl 126.90 128.80 1.90 9.99 86.8 incl 211.60 214.60 3.00 13.29 56.6 AL-10-279 9978 5059 215/-45 10.40 129.50 119.10 0.92 5.1 incl 23.70 25.20 1.50 13.12 14.7 AL-10-280 9932 5009 180/-45 10.55 43.25 32.70 0.86 4.0 AL-10-281 9944 5082 180/-65 6.14 56.98 50.84 0.80 4.7 AL-10-281 9944 5082 180/-65 87.14 249.00 161.86 1.29 8.0 incl 112.67 114.23 1.56 10.44 13.1 incl 195.00 203.81 8.81 8.41 42.8 incl 211.64 215.74 4.10 8.08 13.7 AL-10-271(x) 9648 5045 180/-55 190.73 200.30 9.57 1.02 5.4 AL-10-272(x) 9726 5151 180/-55 196.02 212.10 16.08 1.24 15.2 AL-10-273(x) 9654 5223 180/-55 300.65 334.95 34.30 0.49 2.9 AL-10-275(x) 9921 4925 64/-45 10.65 45.50 34.85 2.91 4.3 incl 12.18 13.00 0.82 13.27 8.0 incl 15.27 16.11 0.84 39.22 15.2 incl 32.00 33.00 1.00 28.89 26.5 AL-10-278(x) 9976 5059 180/-45 11.30 98.00 86.70 1.03 6.0 incl 44.00 46.00 2.00 14.94 4.4 (x)Previously released on May 12, 2010. Note: Intervals noted are intercepted width not true width, have been calculated using a 0.3 g/tonne cut-off and are uncut. They may include internal dilution. >> "These 11 holes from the winter drill program have successfully confirmed near-surface, potentially bulk-mineable gold and silver mineralization. A significant number of the holes ended in mineralization. To date we have tested a strike length of 550 metres, with the potential to expand the system to the west, southwest and down dip to the northeast. These results are very encouraging and we look to expand on them through the summer program," stated Brian Skanderbeg, Vice President Exploration. A summer exploration program, inclusive of resampling of historic core and further diamond drilling, is scheduled to begin in June. The 12,100 hectare Amisk Gold Project is located in Saskatchewan, 20 kilometres southwest of Flin Flon, Manitoba. Claude Resources holds a 65 percent working interest in the project, with St. Eugene Mining Corporation Ltd. holding the remainder. Claude also holds a 16.3 percent interest in St.
